                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 ARNOLD PEOPLES and J.P., by her
 father and next friend, ARNOLD
 PEOPLES,

                                                No: I:19 –cv– 00568
 Plaintiff,
                                                Judge Edmond E. Chang
        vs.
                                                Magistrate Judge Young B. Kim
 OSWEGO COMMUNITY SCHOOL
 DISTRICT, DINAH MEYERS, TIFFANI
 SIMMONS, CHRISTINE NELSON,
 AND ALEX GONZALEZ.

                           Defendant.


        AGREED CONFIDENTIALITY ORDER GOVERNING ALL
       DOCUMENT DISCLOSURES MADE BY KENDALL COUNTY
                   GOVERNMENT ENTITIES


All parties, understanding the sensitive nature of this action and the privacy

interests surrounding all documents and materials produced in response to

subpoenas served on various Kendall County, Illinois Government Entities,

including, but not limited to the Kendall County State’s Attorney’s Office, the Kendall

County’s Children’s Advocacy Center, and the Kendall County Sheriff’s Office

(“Kendall County Government Entities”), agree to the following:

          1. Parties affirm their consent to the disclosure by Kendall County

              Government Entities of all material previously disclosed pursuant to
      subpoenas issued in the above-captioned matter to Kendall County

      Government Entities.

   2. Parties agree that all material disclosed by Kendall County Government

      Entities, pursuant to subpoenas in this matter should be designated

      “CONFIDENTIAL-SUBJECT            TO     PROTECTIVE        ORDER”      in

      accordance with the Confidentiality Order entered on July 7, 2020, and

      shall be governed by the Confidentiality Order.

   3. Parties agree that all subsequent disclosures of the material disclosed

      by Kendall County Government Entities will comply with all applicable

      Illinois statutes protecting confidential information, including, but not

      limited to: The Abused & Neglected Child Reporting Act, 325 ILCS 5/1

      et. seq.; The Children’s Advocacy Center Act, 55 ILCS 80/1 et. seq., The

      Juvenile Court Act of 1987, 705 ILCS 405/1-1 et. seq.; and The Mental

      Health & Developmental Disabilities Confidentiality Act 740 ILCS

      110/1 et. seq.

   4. This order shall take effect when entered by the court.



So Ordered.


Dated:_________                        _______________________________
                                       Magistrate Judge Young B. Kim
